— Judgment, Supreme Court, New York County (Robert M. Haft, J., at suppression hearing and jury trial), rendered May 16, 1990, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a predicate felony offender, to a term of 5 to 10 years, unanimously affirmed.
The hearing court properly held that the precinct showup identification, made by an undercover officer trained to be accurate and objective in observation, within three hours of *390defendant’s face-to-face narcotics sale to that officer, was sufficiently connected and contemporaneous to the arrest to be considered confirmatory in nature (People v Wharton, 74 NY2d 921, 922-923). Contrary to defendant’s argument, a drive-by confirmatory identification is not a necessary precondition to a finding that a subsequent station house identification is confirmatory in nature (People v Roberts, 169 AD2d 284, 290, affd 79 NY2d 964).
We have considered defendant’s additional arguments and find them to be without merit. Concur — Carro, J. P., Wallach, Ross and Asch, JJ.